Reversed and Remanded by Supreme Court, January 17, 2006




                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WACHOVIA BANK, NATIONAL                
ASSOCIATION,
               Plaintiff-Appellant,
                 v.                              No. 03-2061
DANIEL G. SCHMIDT III; PRIAG LLC;
DGS INVESTMENTS, INC.,
             Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                         (CA-03-2005-6-20)

                        Argued: June 3, 2004

                      Decided: November 1, 2004

         Before LUTTIG and KING, Circuit Judges, and
         Robert R. BEEZER, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.



Vacated and remanded by published opinion. Judge Luttig wrote the
opinion, in which Senior Judge Beezer joined. Judge King wrote a
dissenting opinion.


                             COUNSEL

ARGUED: Stephen Montgomery Cox, ROBINSON, BRADSHAW
& HINSON, P.A., Rock Hill, South Carolina, for Appellant. T.
2                     WACHOVIA BANK v. SCHMIDT
English McCutchen, III, L. Susan Foxworth, MCCUTCHEN, BLAN-
TON, JOHNSON & BARNETTE, L.L.P., Columbia, South Carolina,
for Appellees. ON BRIEF: Robert W. Fuller, III, ROBINSON,
BRADSHAW & HINSON, P.A., Charlotte, North Carolina, for
Appellant. James R. Gilreath, THE GILREATH LAW FIRM, Green-
ville, South Carolina; John P. Freeman, Columbia, South Carolina, for
Appellees.


                               OPINION

LUTTIG, Circuit Judge:

   Appellant Wachovia Bank, a national banking association with its
principal place of business in North Carolina, appeals from the district
court’s denial of its petition to compel arbitration of claims that appel-
lee Daniel G. Schmidt III brought against Wachovia in state court. On
appeal, Schmidt argues for the first time that the district court lacked
diversity jurisdiction to entertain Wachovia’s petition because
Wachovia operates branch offices in South Carolina, the state of
which Schmidt is a resident. We must therefore decide whether a
national banking association is, within the meaning of 28 U.S.C.
§ 1348, "located" in a state in which the banking association operates
branch offices, and therefore a citizen of that state for purposes of
diversity jurisdiction. Because we conclude that a national bank is
located where it operates branch offices, we vacate the judgment of
the district court and remand with instructions to dismiss for lack of
jurisdiction.

                                    I.

   Appellant Wachovia Bank ("Wachovia") is a national banking
association with its principal place of business in Charlotte, North
Carolina. Appellant’s Supp. Br. at 1. Wachovia operates branch
offices in a number of other states, including South Carolina. Id.
Appellee Daniel G. Schmidt III ("Schmidt") is a citizen of South Car-
olina. J.A. 114.

   On April 10, 2003, Schmidt and other plaintiffs filed a complaint
in South Carolina state court, naming Wachovia and others as defen-
                      WACHOVIA BANK v. SCHMIDT                         3
dants. J.A. 117. The complaint alleged, inter alia, that the defendants
fraudulently induced the plaintiffs to engage in a risky tax-motivated
investment scheme. J.A. 146-48. On June 18, Wachovia filed a peti-
tion in the United States District Court in South Carolina seeking an
order compelling arbitration and a motion to compel arbitration of the
state claims, naming Schmidt and related business entities as defen-
dants. J.A. 113. As the sole basis of jurisdiction, Wachovia’s petition
invoked the diversity jurisdiction of the district court under 28 U.S.C.
§ 1332. J.A. 114.

   The district court denied Wachovia’s petition and motion, without
addressing its subject matter jurisdiction, J.A. 380-90, and Wachovia
appealed. For the first time, Schmidt argues before us that diversity
is lacking because Wachovia is "located" in South Carolina, within
the meaning of 28 U.S.C. § 1348.

                                   II.

  Section 1348 of title 28 of the United States Code provides in full:

    The district courts shall have original jurisdiction of any
    civil action commenced by the United States, or by direction
    of any officer thereof, against any national banking associa-
    tion, any civil action to wind up the affairs of any such asso-
    ciation, and any action by a banking association established
    in the district for which the court is held, under chapter 2 of
    Title 12, to enjoin the Comptroller of the Currency, or any
    receiver acting under his direction, as provided by such
    chapter.

    All national banking associations shall, for the purposes of
    all other actions by or against them, be deemed citizens of
    the States in which they are respectively located.

28 U.S.C. § 1348 (emphases added).

   Schmidt contends that Wachovia, which operates branch offices in
South Carolina, is "located" in that state, and that the district court
therefore lacked jurisdiction. We agree. Three traditional tools of stat-
4                     WACHOVIA BANK v. SCHMIDT
utory interpretation in combination — the ordinary meaning of "lo-
cated," its use in juxtaposition with the contrasting term "established"
in the immediately preceding sentence in section 1348, and the
Supreme Court’s construction of "located" in a parallel venue statute
in Citizens and Southern National Bank v. Bougas, 434 U.S. 35
(1977) — confirm that "located" should be construed so as to render
banking associations citizens of the states in which they operate
branch offices.

                                   A.

   It is an axiom of statutory interpretation that the plain meaning of
an unambiguous statute governs, barring exceptional circumstances.
See, e.g., Rubin v. United States, 449 U.S. 424, 430 (1981). Where,
as here, the statute does not provide an express definition for the term
in question, "we construe [the] statutory term in accordance with its
ordinary or natural meaning." FDIC v. Meyer, 510 U.S. 471, 476
(1994).

   In ordinary parlance, the word "located" is a general term referring
to physical presence in a place. See, e.g., Webster’s Third New Inter-
national Dictionary 1327 (1993) (defining "locate" as "to set or estab-
lish in a particular spot or position," and "location" as "a position or
site occupied or available for occupancy"); Black’s Law Dictionary
958 (8th ed. 2004) (defining "location" as "[t]he specific place or
position of a person or thing"). This was equally true in 1948, when
section 1348 was enacted, and in 1887, when the phrase "citizens of
the States in which they are respectively located" was first added to
the predecessor statute to section 1348, see Act of Mar. 3, 1887, ch.
373, § 4, 24 Stat. 552, 554-55 ("the 1887 Act"). See, e.g., Black’s Law
Dictionary 1089 (4th ed. 1968) (defining "location" as "site or
place"); 8 Oxford English Dictionary 1081 (2d ed. 1989) (defining
"locate" as "[t]o fix or establish in a place; to settle; pass. to be set-
tled, stationed, or situated," and providing examples of usage from
1807 through 1896 that universally involve physical presence in a
place). Moreover, the sixth edition of Black’s Law Dictionary, one of
the few sources to consider the past participle "located" separately as
a general legal term, emphasized the connotation of physical pres-
ence. See Black’s Law Dictionary 940 (6th ed. 1990) (defining "lo-
cated" separately as "[h]aving physical presence or existence in a
                      WACHOVIA BANK v. SCHMIDT                         5
place" (emphasis added)). Accordingly, the ordinary meaning of "lo-
cated" suggests that a national bank is "located" wherever it has phys-
ical presence.

   It is indisputable that a national banking association becomes phys-
ically present in a state when it opens branch offices in that state and
conducts business there. See, e.g., 12 U.S.C. § 92 (authorizing any
national bank "located and doing business in any place the population
of which does not exceed five thousand inhabitants" to operate as an
insurance agent (emphasis added)). It follows that, within the ordinary
meaning of "located," a national banking association is "located"
wherever it operates branch offices. Indeed, the ordinary meaning of
"located" so naturally includes branch offices that a unanimous panel
of the Second Circuit commented that section 1348 includes branch
offices, without seeing any need for further analysis. See World Trade
Center Properties, LLC v. Hartford Fire Ins. Co., 345 F.3d 154, 161
(2d Cir. 2003) ("Defendant Wells Fargo is a national bank . . . and
by statute is deemed to be a citizen of every state in which it has
offices." (emphasis added) (citing 28 U.S.C. § 1348)); see also United
Republic Ins. Co. v. Chase Manhattan Bank, 315 F.3d 168, 169-70
(2d Cir. 2003) (per curiam) (remanding to the district court to deter-
mine whether diversity jurisdiction existed in light of the fact that the
defendant bank operated offices in the plaintiff’s state).

   The Seventh Circuit has come to a contrary conclusion, holding
that "located" in section 1348 refers only to a bank’s principal office
and the office listed in its organization certificate. See Firstar Bank
v. Faul, 253 F.3d 982, 993-94 (7th Cir. 2001); see also Horton v.
Bank One, ___ F.3d ___, 2004 WL 2224867 (5th Cir. 2004) (adopting
the same result on similar reasoning). While the Seventh Circuit’s
holding rests largely upon a purposive, historical analysis of the stat-
ute, which we address below, see infra, it also suggests that the word
"located" is ambiguous as between any physical presence and a sin-
gle, unique physical presence. See id. at 987 ("[W]hat we are trying
to determine is the number or scope of places where a national bank
is fixed or established. Some definitions do suggest that ‘locate’ refers
to a particular or specific location."). But this supposed ambiguity is
not found in the ordinary meaning of "located." Although the defini-
tions cited by the Seventh Circuit (and us) do refer to a "particular or
specific location," see id. (quoting Webster’s Third at 1327), they do
6                      WACHOVIA BANK v. SCHMIDT
not include any requirement that the "particular or specific location"
be unique or exclude other distinct locations. Nothing in these defini-
tions suggests that an extended entity like a national banking associa-
tion cannot occupy, and thus be "located," in multiple "particular or
specific locations" at once. In fact, given that "locate" referred to
tracts of land in one of its original applications, see 8 Oxford English
Dictionary at 1081 (defining "locate" as "[t]o appoint the place or sit-
uation of (the lands referred to in a grant)" and citing usage from 1765
through 1780); cf. Webster’s Third at 1327 (defining "location" as "an
area or tract of land"), it would be odd to restrict the term’s applica-
tion to a unique site in the case of other extended entities. A tract of
land that stretches across the border of North and South Carolina is
"located" in both states, not just North Carolina. Likewise is a
national bank with its principal office in North Carolina and branch
offices in South Carolina "located" in both states.

   In light of these definitions, the dissent’s conclusion that the word
"located" is ambiguous is puzzling. In maintaining that the term "lo-
cated" is ambiguous, the dissent cites four definitions, all of which
establish that "located" refers to a specific place or position. See post
at 30 & n.2 (citing definitions that define "located" in terms of "spe-
cific place or position," "a particular spot or position," "site or place,"
and "fix or establish in a place"). But the dissent plainly does not
attempt to defend the erroneous inference that the Seventh Circuit
drew, namely that the specificity of the position connoted by "located"
implies uniqueness of that position; the dissent openly concedes that
the word "located" could encompass multiple branch offices in multi-
ple states. See post at 30 ("In this proceeding, ‘located’ could refer . . .
to any state in which Wachovia has established branch offices.").
Thus, every definition the dissent cites supports our conclusion that
the word "located" unambiguously includes branch offices, because
branch offices plainly have a "specific place or position," are clearly
located in a "particular spot or position," and are certainly "fixed or
established in a site or place." See post at 30 & n.2. Because the dis-
sent cites only definitions that clearly support our interpretation of the
word "located," we are at a loss as to how to address its entirely
unsupported conclusion that the word is ambiguous with respect to
branch offices.
                      WACHOVIA BANK v. SCHMIDT                          7
                                   B.

   The Supreme Court’s decision in Citizens and Southern National
Bank v. Bougas, 434 U.S. 35 (1977), gives authoritative support to
our reliance on the ordinary meaning of "located" in section 1348. In
Bougas, the Supreme Court interpreted "located" in the former venue
statute for national banking associations to include branch offices. Id.
at 27. Bougas must control our interpretation of "located" in the paral-
lel jurisdiction statute for national banks for two reasons: first, in a
statutory context almost identical to section 1348, the Bougas Court
applied the canon that different statutory terms in the same section (as
those appearing in section 1348, see discussion infra) should be given
different meanings; and second, the venue and jurisdiction statutes
should be treated as in pari materia, so that the Supreme Court’s con-
struction of a term in one statute must control the meaning of the
identical term in the other.

                                    i.

   It is a principle of statutory interpretation that different words used
in the same statute should be assigned different meanings whenever
possible. See, e.g., Cunningham v. Scibana, 259 F.3d 303, 308 (4th
Cir. 2001) ("The use of different terms within related statutes gener-
ally implies that different meanings were intended." (quoting 2A Nor-
man J. Singer, Sutherland’s Statutes and Statutory Construction
§ 46.06, at 194 (6th ed. 2000))); cf. White v. Lambert, 370 F.3d 1002,
1011 (9th Cir. 2004) ("It is axiomatic that when Congress uses differ-
ent text in ‘adjacent’ statutes it intends that the different terms carry
a different meaning.").

    Section 1348 uses two distinct terms to refer to the presence of a
banking association: "established" and "located." The first sentence
grants the district courts jurisdiction over "any action by a banking
association established in the district for which the court is held" to
enjoin the Comptroller of Currency or his receiver under chapter 2 of
title 12. 28 U.S.C. § 1348 (emphasis added). The second sentence
says that, for general jurisdictional purposes, national banks shall be
"deemed citizens of the States in which they are respectively located."
Id. (emphasis added).
8                     WACHOVIA BANK v. SCHMIDT
   These distinct terms can be given distinct meanings, because a
national bank can have two different kinds of presence. First, a bank
can have the generic physical presence of operating an office in a
state or district. Second, every national banking association is
required to designate in its organizational certificate "[t]he place
where its operations of discount and deposit are to be carried on." 12
U.S.C. § 22. This specific charter location is typically (though appar-
ently it need not always be) the principal place of the bank’s business.
See Firstar Bank, 253 F.3d at 994 n.6 ("[A] national bank denominat-
ing a state other than its principal place of business in its organization
certificate apparently either never occurs or is exceedingly rare.").

   To give independent meaning to the distinct terms in section 1348,
it is most reasonable to understand the place where a national bank
is "established" to refer to a bank’s charter location, and to understand
the place where it is "located" to refer to the place or places where
it has a physical presence. This interpretation accords not only with
the ordinary meaning of "located," which refers to physical presence
in general terms, see supra, but also with the ordinary meaning of "es-
tablished," which connotes specifically an original and permanent
location. See, e.g., Webster’s Third at 778 (defining "establish" as "to
place, install, or set up in a permanent or relatively enduring position
esp. as regards living quarters, business, social life, or possession," or
"to bring into existence, create, make, start, originate, found, or build
usu[ally] as permanent or with permanence in view" (emphases
added)). A national bank is originally and permanently established at
its main office, which cannot be moved more than thirty miles outside
the city of its original location, and even then only with approval of
two-thirds of the shareholders and the Comptroller of Currency. See
12 U.S.C. § 30(b). A bank is thereafter and temporarily located at its
branch offices, which it can open and move at will, subject to the
approval of the Comptroller. See 12 U.S.C. § 36(i).

  In Citizens and S. Nat’l Bank v. Bougas, 434 U.S. 35 (1977), the
Supreme Court attributed the same two definitions to "established"
and "located" in the former venue statute for national banks. The prior
version of 12 U.S.C. § 94 at issue in that case read as follows:

     Actions and proceedings against any association under this
     chapter may be had in any district or Territorial court of the
                       WACHOVIA BANK v. SCHMIDT                            9
      United States held within the district in which such associa-
      tion may be established, or in any State, county, or munici-
      pal court in the county or city in which said association is
      located having jurisdiction in similar cases.

Bougas, 434 U.S. at 35-36 (emphasis added) (quoting Rev. Stat.
§ 5198, as amended by Act of Feb. 18, 1875, ch. 80, § 1, 18 Stat. 316,
320). The Court noted that the lower courts had reached no consensus
on the meaning of "located," but had unanimously concluded that "es-
tablished" referred to a bank’s charter location. See Bougas, 434 U.S.
at 39 ("The lower federal courts appear to be unanimous in holding
that a national bank . . . is ‘established’ only in the federal district that
encompasses the place specified in the bank’s charter."); see also,
e.g., Leonardi v. Chase Nat’l Bank, 81 F.2d 19, 22 (2d Cir. 1936),
cert. denied, 298 U.S. 677 (1936) ("[T]he district in which the
national bank has its principal place of business and which contains
the place recited in its charter . . . should be taken as the proper dis-
trict for suits against a national bank."). The Court determined that
"located," used in close conjunction with "established" in the same
statute, must be given a different meaning: "[T]he two words are dif-
ferent. . . . Whatever the reason behind the distinction in the words,
it does exist, and we recognize it." Bougas, 434 U.S. at 44. The Court
concluded that a national bank was "located" in any county where it
operated a branch office. Id. at 38.

   The principle that different terms conjunctively used in the same
statute should be given different meanings is identically applicable
here. Indeed, section 1348 includes the very same words "established"
and "located," used in similarly close proximity and in a highly simi-
lar context, as did the former version of 12 U.S.C. § 94.1 As in Bou-
gas, the two words must be given their distinct meanings.

  1
    Interestingly and not insignificantly, the two statutes — section 1348
(at issue here) and the former 12 U.S.C. § 94 (at issue in Bougas) — are
even syntactically nearly identical. The Supreme Court rejected, as in
fact materially insignificant to its interpretation of section 94, the only
words in section 94 materially different from those chosen by Congress
in section 1348. See Bougas, 434 U.S. at 45.
10                    WACHOVIA BANK v. SCHMIDT
   Acknowledging this principle of interpretation, the Seventh Circuit
argued that the two words in section 1348, "established" and "lo-
cated," could be given different meanings by construing the place
where a bank is "established" to refer to a bank’s charter location, and
the place where it is "located" to refer to a bank’s principal place of
business — though the two are almost invariably identical. See Fir-
star Bank, 253 F.3d at 992, 994 n.6. Here, Wachovia makes the
related observation that branch banking was not permitted for national
banks until the McFadden Act of 1927. See Act of Feb. 25, 1927, ch.
191, § 7, 44 Stat. 1224, 1228; see also Act of June 16, 1933, ch. 89,
§ 23, 48 Stat. 162, 189-90 ("the 1933 statute") (permitting national
bank branches in places other than the charter location); Bougas, 434
U.S. at 43 (noting that the McFadden Act only permitted national
bank branches in the same city as the charter location, and that "[i]t
was not until 1933 that Congress approved, upon specified conditions,
national bank branches beyond the place named in the charter").
Thus, Wachovia argues, at the time of the 1887 Act’s enactment, "lo-
cated" could only refer to the principal office of a bank, which was
always identical to the charter location. See Appellant’s Supp. Br. at
3.

   As to the Seventh Circuit’s interpretation, which has been
embraced by the Fifth Circuit, one might object that, as a matter of
practical effect, it fails to give independent meanings to the terms "lo-
cated" and "established" in section 1348, because the bank’s charter
location is almost invariably the same as its principal place of busi-
ness. See Firstar Bank, 253 F.3d at 994 n.6. But we do not rest our
disagreement with the Seventh Circuit’s application of the statutory
canon that different terms should be given different meanings on this
ground; rather, we rest our disagreement with our sister circuit on the
utterly implausible construction that its interpretation places upon the
term "located." We simply do not believe that the place in which a
bank is "located" can fairly be understood, without specialized defini-
tion (express or contextual), to refer to the place where it primarily
conducts its business. And if a bank is said to be "located" only in the
place in which it primarily conducts its business, and in no other place
in which it is physically located — as the Seventh Circuit has held —
then we are certain that words have little if any meaning beyond that
which the particular speaker employing them says they do.
                      WACHOVIA BANK v. SCHMIDT                        11
   In sum, if Congress wishes to specify principal place of business
and thereby exclude branch locations, it can easily do so. And in fact
it has done so elsewhere. See, e.g., 12 U.S.C. § 94 (restricting venue
of suits against national banking associations to federal district courts
and state courts in districts and counties "in which that association’s
principal place of business is located" (emphasis added)). But it did
not do so in section 1348, and we should not interpret the provision
as if it did.

   Wachovia’s closely related historical argument is likewise unavail-
ing. Wachovia suggests that, because "located" in the 1887 Act could
refer only to a bank’s principal office prior to the advent of branch
banking in 1927, "located" in section 1348 likewise must be read to
refer only to a bank’s principal office. See Appellant’s Supp. Br. at 5.
The Supreme Court was unpersuaded in Bougas by a similar argu-
ment regarding the venue statute, see 434 U.S. at 43, and we agree
that this logic must be rejected here as well. Under traditional tools
of interpretation, the statutory history that Wachovia describes actu-
ally supports the opposite conclusion: Congress’ re-adoption of the
general term "located" in 1948, after it became possible for national
banks to locate to other states through branch offices, confirms that
Congress did not intend to restrict the term to a bank’s principal place
of business. In 1927, it first became possible (in ordinary parlance)
for a national bank to be "located" in a place either through its princi-
pal office or through its branch offices. Congress was aware of this
change, having effected the change itself. Because, in reenacting sec-
tion 1348, Congress did not specify "principal" or "branch" location,
but instead retained the general term "located," history reveals, if any-
thing, that Congress did not intend to restrict the meaning of "located"
beyond its meaning in ordinary parlance and did intend to bring
branch offices within the scope of the section.

   Therefore, the words "established" and "located" should be given
distinct meanings in section 1348. As the Supreme Court acknowl-
edged in Bougas, "established" most naturally refers to charter loca-
tion, while "located" most naturally refers to the site of any office.
Bougas, 434 U.S. at 44.

                                   ii.

   The Supreme Court’s interpretation of "located" in Bougas controls
the meaning of "located" in section 1348 for another reason as well.
12                    WACHOVIA BANK v. SCHMIDT
Because the jurisdiction and venue statutes pertain to the same subject
matter, namely the amenability of national banking associations to
suit in federal court, under the in pari materia canon the two statutes
should be interpreted as using the same vocabulary consistently to
discuss this same subject matter.

   In Bougas, the Supreme Court held that the word "located" in the
version of the federal venue statute then in effect referred to branch
locations. See Bougas, 434 U.S. at 45. The version of the venue stat-
ute interpreted in Bougas was enacted in 1875, and was thus in effect
when section 1348 was enacted in 1948. See Act of Feb. 18, 1875, ch.
80, § 1, 18 Stat. 320. As described above, section 1348 reflected the
terminology of the venue statute by using both "established" and "lo-
cated" to refer to the presence of national banks. See supra. Section
1348, the jurisdictional statute, thus adopted precisely the same
vocabulary to describe banks’ presence as did the then-existing venue
statute.

   Statutes that are in pari materia or relating to the same subject mat-
ter are to be interpreted in light of, and consistently with, one another.
United States v. Stewart, 311 U.S. 60, 64 (1940) ("[A]ll acts in pari
materia are to be taken together, as if they were one law."). This
interpretive principle is especially applicable when the two statutes
adopt a single consistent vocabulary in reference to the same subject
matter. See, e.g., Oscar Mayer & Co. v. Evans, 441 U.S. 750, 756
(1979) (construing a provision of the ADEA that was "almost in haec
verba with" a provision of Title VII to reflect judicial constructions
of the Title VII provision); United States v. Srnsky, 271 F.3d 595, 602
(4th Cir. 2001) (arguing that the "nearly identical language" in adja-
cent statutory subsections must be read in pari materia). Here, sec-
tion 1348 adopted the same vocabulary — the terms "established" and
"located" — to refer to the same subject matter, namely the location
of national banking associations in relation to their capacity for suit,
as did the former venue statute. Since the Supreme Court in Bougas
provided the definitive construction of those terms in the venue stat-
ute, the in pari materia canon directs us to adopt the same construc-
tion for the jurisdiction statute.2
  2
   In 1982, Congress amended the venue statute interpreted in Bougas
to change the result of Bougas. See 12 U.S.C. § 94 (providing for venue
                      WACHOVIA BANK v. SCHMIDT                          13
   In refusing to apply the in pari materia canon, the Seventh Circuit
maintained that section 1348 and the former 12 U.S.C. § 94 should
not be treated as in pari materia because, though they addressed simi-
lar subject matters, they did not serve similar legislative purposes. See
Firstar Bank, 253 F.3d at 990 ("A number of cases have refused to
apply the canon to laws superficially relating to similar subjects
where a finer examination revealed that the purposes underlying the
laws varied."). But the cases relied on by the Firstar Bank court did
not address identical terms applied in similar statutes to the same very
specific subject matter; instead, they addressed the interpretation of
wholly distinct terms applied to distinctly different subjects. See
United States v. Granderson, 511 U.S. 39, 50-51 (1994) (refusing to
interpret "original sentence" in light of the use of "supervised release"
in another statute, and rejecting the argument that "the discrete, differ-
ently worded probation and supervised release revocation provisions
should be construed in pari materia" (emphasis added)); Fort Stewart
Schools v. Federal Labor Relations Authority, 495 U.S. 641, 647-48
(1990) (refusing to read "conditions of employment" in a labor statute
to exclude wages just because other labor statutes dealing with other
subject matters in "entirely different fields of employment" had listed
wages separately from conditions of employment). In contrast, in the
case of section 1348, Congress adopted a set of specific terms to refer
to the same very specific subject matter, namely describing the physi-
cal presence of national banking associations to determine their
capacity for and amenability to suit in federal courts. In such circum-
stances, application of the in pari materia canon reflects the judgment
that Congress, like other rational speakers, uses words consistently
when speaking about similar subjects, regardless of its generalized
purposes. Therefore, the two statutes should be treated as in pari
materia and the Supreme Court’s interpretation of "located" in Bou-
gas must control the meaning of the same term in section 1348.

only "within the district in which [a national bank’s] principal place of
business is located"). But the subsequent amendment of the venue statute
does not change the fact that, in 1948, Congress adopted a consistent
vocabulary to describe the geographic presence of national banking asso-
ciations for the purposes of suit in federal courts. In general, subsequent
amendment or repeal of a statute does not render it irrelevant to in pari
materia analysis. See, e.g., Benner v. Wichman, 874 P.2d 949, 957 n.18
(Alaska 1994); see generally 2B Norman J. Singer, Sutherland’s Statutes
and Statutory Construction § 51.04 (6th ed. 2000) (citing cases).
14                    WACHOVIA BANK v. SCHMIDT
   In fashion similar to that of the Seventh Circuit, the dissent urges
that the in pari materia canon should not apply because there are "sig-
nificant meaningful distinctions" between the doctrine of venue and
the provision for diversity jurisdiction. Post at 36. But in what
amounts to a full concession of the applicability of the canon, the dis-
sent admits that the relevant subject matters of the venue and diver-
sity jurisdiction statutes are identical: as the dissent frankly
acknowledges both "concern whether a national bank may initiate suit
or be sued in federal court." Id. The further observation made by the
dissent that venue serves litigants’ convenience while diversity juris-
diction is concerned with bias does not defeat the application of the
canon. To permit it to do so would be to insist upon far too specific
a congruity of purpose; no two statutes would ever be sufficiently
similar to warrant application of the canon. And courts have never
insisted on such absolute identity of purpose. See, e.g., Simpson v.
Union Oil Co., 377 U.S. 13, 24 (1964) (patent law and antitrust law
are in pari materia); Am. Cyanamid Co. v. FTC, 363 F.3d 757, (6th
Cir. 1966) ("The Federal Trade Commission Act may be construed in
pari materia with the Sherman and Clayton Acts."); Hallenbeck v.
Penn. Mut. Life Ins. Co., 323 F.2d 566, 571 (4th Cir. 1963) ("It is well
established that statutes which relate to the same persons or things, or
the same class of persons or things, or have a common purpose may
be regarded as ‘in pari materia.’" (emphasis added)). Indeed, the very
treatise that the dissent cites summarizes the criteria for applying the
canon this way: "The guiding principle . . . is that if it is natural and
reasonable to think that the understanding of members of the legisla-
ture or persons to be affected by a statute, be influenced by another
statute, then a court called upon to construe the act in question should
also allow its understanding to be similarly influenced." 2B Suther-
land’s Statutory Construction § 51.03, at 212. Here, of course, not
only is it eminently "natural and reasonable" to think that Congress,
in describing the presence of national banking associations to deter-
mine their capacity to sue and be sued in federal courts, would use
the words "established" and "located" consistently in the two statutes;
the opposite conclusion would be unnatural and unreasonable.

   Even if the two statutes are not treated as in pari materia, the
meanings of "established" and "located" in the venue statute still pro-
vide highly persuasive evidence of the meanings of the same terms in
the jurisdiction statute. Identical words, even occurring in unrelated
                      WACHOVIA BANK v. SCHMIDT                         15
statutes, should be interpreted to have identical meanings whenever
reasonably possible. See, e.g., Overstreet v. North Shore Corp., 318
U.S. 125, 129-30 (1943) (construing the phrase "engaged in com-
merce" in the Fair Labor Standards Act in light of existing construc-
tions of the same phrase in the Federal Employers’ Liability Act,
without describing the two statutes as in pari materia); Link v. City
of Shelton, 443 A.2d 902, 904 (Conn. 1982) (construing the phrase "in
the course of his duty" in the statute in question in light of the same
phrase in the "unrelated" workers’ compensation statute); see gener-
ally 2B Sutherland’s Statutory Construction § 53:03, at 327-31.

   Furthermore, even if we were to ignore Bougas and to adopt the
dissent’s suggestion that the diversity jurisdiction statute be inter-
preted in light of its "historical purpose," namely preventing bias
against out-of-state parties, there is no reason to believe that this pur-
pose would lead us to adopt the dissent’s construction of section
1348. On the contrary, there is not a shred of evidence that Congress,
in enacting section 1348, was concerned with shielding national banks
from potential bias in the courts of the states where they operate
branch offices. The only evidence that the dissent even offers is the
fact that Congress, in 28 U.S.C. § 1332(c)(1), restricted the citizen-
ship of corporations to the states of incorporation and of principal
place of business. See post at 37 ("[T]he rationale underlying the con-
cept of diversity jurisdiction led Congress to limit the states where a
corporation may be deemed to possess citizenship [sic] . . . ."). But
section 1332(c)(1) does not evidence that Congress had any universal
concern with potential state-court bias against entities with a substan-
tial business presence in a given state. Section 1332(c)(1) is more nat-
urally viewed as evidence of Congress’ desire to adopt a bright-line
rule to govern the citizenship of corporations — or perhaps more
appropriately, as evidence merely of corporations’ lobbying clout.
Moreover, as we discuss below, the divergent language of section
1348 suggests that Congress did not intend to adopt the same rule in
section 1348 as it adopted in section 1332(c)(1), see infra.

   In short, even if we were to ignore the Supreme Court’s construc-
tion of "located" and "established" in Bougas, the "rationale underly-
ing the concept of diversity jurisdiction" would still provide no
warrant to adopt the dissent’s position. The notion that Congress
believed that national banks that actively conduct business in a state
16                    WACHOVIA BANK v. SCHMIDT
cannot get a fair adjudication of state-law claims in that state’s courts
is rank speculation, as even the dissent would have to acknowledge.
In fact, if one were to engage in surmise, it would be just as defensi-
ble to conclude that Congress believed it entirely reasonable in such
circumstances to deny national banking associations resort to the fed-
eral courts, over the courts of the states in which the banks have cho-
sen to locate branch offices; for it might have appeared unseemly to
permit the national banks to seek and receive the trust and business
of a state’s citizens, but at the same time to permit them to refuse, out
of distrust of those citizen-customers, to subject themselves to the
courts created by those citizens to protect their rights against those
who seek, receive, and breach their trust reposed. In all events, we
certainly would not indulge the former inference as to congressional
belief where there is absolutely no evidence of such belief and the
language chosen by Congress all but confirms the contrary.

                                  III.

   Despite the ordinary meaning of section 1348 and its obvious ana-
log in the venue statute interpreted in Bougas, Wachovia persists that
"located" is nevertheless ambiguous. See Appellant’s Supp. Br. at 1
("[T]he word ‘located’ lacks any plain or unambiguous meaning when
applied to the activities of national banks."); see also Bougas, 434
U.S. at 44 ("There is no enduring rigidity about the word ‘located.’").
Wachovia argues that "located" in section 1348 must be interpreted to
incorporate the settled background understanding of the term. See
Appellant’s Supp. Br. at 3; see also Firstar Bank, 253 F.3d at 988.

   As an initial matter, we do not believe that the term "located" in
section 1348 is ambiguous between "physically present," and "princi-
pal place of business" or "principally physically present." We think
the word simply means "physically present," especially in light of the
Supreme Court’s definitive construction of the former 12 U.S.C. § 94.
But even if the meaning of the word were sufficiently indeterminate
to justify consulting such extrinsic evidence, no proffered background
understanding sheds any light on the meaning of "located" as applied
to branch offices. No consistent statutory usage, no settled meaning
in the case law, and no historical statutory purpose addressed the
question whether "located" includes branch offices. This issue had
never been "clarified by judicial construction" and had never reached
                     WACHOVIA BANK v. SCHMIDT                        17
any "established understanding" at the time of section 1348’s enact-
ment. Firstar Bank, 253 F.3d at 988.

                                  A.

   First, Congress did not rely on any settled background meaning
other than the ordinary meaning of "located" when it enacted sec-
tion 1348, because neither the federal banking statutes nor the cases
interpreting them had established one. Wachovia concedes that Con-
gress’ use of "located" and its cognates to refer to national banking
associations in federal statutes has been "far from uniform." Appel-
lant’s Supp. Br. at 1. In some sections of title 12, the context makes
clear that "location" is being used in a specialized sense to refer only
to charter location. See, e.g., 12 U.S.C. § 52 (requiring the capital
stock certificates of a national banking association to state "the name
and location of the association"); 12 U.S.C. § 75 (providing for re-
scheduled annual shareholders’ meetings when the meeting day "falls
on a legal holiday in the State in which the bank is located"); 12
U.S.C. § 182 (requiring notice of intent to dissolve to be published
"for a period of two months in every issue of a newspaper published
in the city or town in which the association is located"). In other sec-
tions, the context is clear that "located" is being used in its ordinary
or natural sense, to include branch locations. See, e.g., 12 U.S.C. § 36
(defining "branch" to include "any branch place of business located
in any State"); 12 U.S.C. § 92 (authorizing any national bank "located
and doing business in any place the population of which does not
exceed five thousand inhabitants" to operate as an insurance agent).
So the statutory usage of "located" does not establish any specialized
meaning for the term apart from its ordinary meaning.

   Neither did Congress rely on any settled background meaning of
"located" in the case law. Apparently only one court considered the
issue of branch locations under the 1887 Act prior to enactment of
section 1348. See Am. Sur. Co. v. Bank of Cal., 133 F.2d 160, 161-62
(9th Cir. 1943) (holding that a national bank is "located" only at its
principal place of business under the 1887 Act, on analogy to the par-
allel rule for corporations). That one case is not enough to establish
a settled background meaning upon which Congress necessarily
implicitly relied in employing the word "located." And, as the
Supreme Court noted in Bougas, courts disagreed widely about the
18                    WACHOVIA BANK v. SCHMIDT
meaning of "located" in the venue statute when they came to address
the issue of branch banks. See Bougas, 434 U.S. at 39-41 (describing
"three diverse interpretations" in state courts of the word "located" in
the former section 94).

   A line of cases prior to 1948 did interpret "located" to refer to char-
ter location in the former venue statute. See, e.g., Mfr.’s Nat’l Bank
v. Baack, 16 F. Cas. 671, 673 (C.C.S.D.N.Y. 1871) ("It is quite appar-
ent, from all these statutory provisions, that congress [sic] regards a
national banking association as being ‘located’ at the place specified
in its organization certification."); Raiola v. Los Angeles First Nat’l
Trust & Savings Bank, 233 N.Y.S. 301, 302 (N.Y. City Ct. 1929)
(relying on Baack to conclude that "[t]he location of a national bank-
ing association is the place specified in its organization certificate");
Leonardi v. Chase Nat’l Bank, 81 F.2d 19, 21-22 (2d Cir. 1936)
(crediting Baack’s conclusion that "located" refers to charter location
and holding that a bank is only "established" at its charter location,
not at its branch offices). However, none of these cases confronted the
question whether a bank is located at its branch offices. On the con-
trary, the Baack case, which provided the authority for the subsequent
cases, was decided long before the McFadden Act, and so necessarily
presupposed that charter location was the only candidate for "loca-
tion." Thus Baack did not create an "established understanding" that
"located" excludes branch offices; branch offices did not even exist
at the time it was decided. Similarly, neither Leonardi nor Raiola, in
relying on Baack’s characterization of the venue statute, confronted
the issue of whether a bank is "located" in those places in which it has
branch offices.

   It follows that there was no settled background understanding of
"located" as it applied to branch offices prior to 1948. This is unsur-
prising of course, because interstate branch offices did not exist prior
to 1933. See supra. The issue was very seldom raised, much less set-
tled, in the fifteen years between the 1933 statute and the enactment
of section 1348.

                                   B.

   Undeterred, Wachovia argues that section 1348 must be interpreted
in light of a broad historical purpose, which Wachovia characterizes
                      WACHOVIA BANK v. SCHMIDT                        19
as the intent "to give national banks the same access to diversity juris-
diction as that enjoyed by state corporations and individual citizens
generally." Appellant’s Supp. Br. at 3; see also Firstar Bank, 253 F.3d
at 988 ("Congress passed 28 U.S.C. § 1348 against an interpretive
background which assumed that national banks were to have the same
access to the federal courts as state banks and corporations.").

   Wachovia points out that, prior to 1882, Congress had provided
general federal question jurisdiction of all suits involving national
banks. Appellant’s Supp. Br. at 2 (citing Petri v. Commercial Nat’l
Bank of Chicago, 142 U.S. 644, 648 (1892)). But Congress sought to
reduce this broad access to the federal courts in statutes enacted in
1882 and 1887. The 1882 Act pared back the national banks’ access
to federal courts by purporting to place them on the same footing as
state banks: "[J]urisdiction for suits hereafter brought by or against
any [national banking association] . . . shall be the same as, and not
other than, the jurisdiction for suits by or against banks not organized
under any law of the United States . . . ." Act of July 12, 1882, ch.
290, § 4, 22 Stat. 162, 163 ("the 1882 Act"). Congress replaced this
language in the 1887 Act by referring to jurisdictional parity with
individual citizens, providing that national banks "shall, for the pur-
poses of all actions by or against them . . . be deemed citizens of the
states in which they are respectively located; and in such cases the
Circuit and District Courts shall not have jurisdiction other than such
as they would have in cases between individual citizens of the same
State." 24 Stat. at 554-55 (1887).

  Wachovia argues that these two Acts established a settled back-
ground understanding, re-adopted by Congress in section 1348, that
national banks should have the same jurisdictional access to federal
courts as state banks and citizens. Appellant’s Supp. Br. at 2; see also
Firstar Bank, 253 F.3d at 993 ("‘[L]ocated’ should be construed to
maintain jurisdictional equality between national banks and state
banks or other corporations."). For support, Wachovia relies on state-
ments in two Supreme Court cases commenting on the 1882 Act. See
Petri, 142 U.S. at 649 (noting that, under the 1882 Act, national banks
"were placed in the same category with banks not organized under the
laws of the United States"); Leather Mfr.’s Nat’l Bank v. Cooper, 120
U.S. 778, 780 (1887) (describing the purpose of the 1882 Act as "to
put national banks on the same footing as the banks of the state where
20                    WACHOVIA BANK v. SCHMIDT
they were located for all the purposes of [federal] jurisdiction"); see
also Mercantile Nat’l Bank v. Langdeau, 371 U.S. 555, 566 (1963)
("Section 4 [of the 1882 and 1887 Acts] apparently sought to limit,
with exceptions, the access of national banks to, and their suability in,
the federal courts to the same extent to which non-national banks are
so limited."). On the basis of these generalizations, Wachovia would
have us hold that "located" in section 1348 must be construed to
exclude branch offices.

   As an initial matter, we must observe that, though we are invited
to interpret the word "located" in light of a supposed background prin-
ciple of parity, we are confronted with several different formulations
of that parity principle with no guidance on how to select among
them. The 1882 Act required jurisdictional parity between national
banks and state banks, and the Cooper Court commented that it was
"intended to put national banks on the same footing as the banks of
the state where they were located." Cooper, 120 U.S. at 780. In con-
trast, the 1887 Act required jurisdictional parity between national
banks and individual citizens. Yet the Petri Court suggested that the
1887 Act established parity between national banks and "other corpo-
rations and individual citizens." Petri, 142 U.S. at 651 (emphasis
added) (rejecting the argument that the 1887 Act stripped away all
diversity jurisdiction of suits involving national banks). Here,
Wachovia urges us to "give national banks the same access to diver-
sity jurisdiction as that enjoyed by state corporations and individual
citizens generally." Appellant’s Supp. Br. at 3. And the Seventh Cir-
cuit called for "jurisdictional equality between national banks and
state banks and other corporations." Firstar Bank, 253 F.3d at 993.
None of these formulations are equivalent. Moreover, even if we
knew whether this elusive parity principle referred to individual citi-
zens, state banks, state corporations, or all three, it would still be
unclear whether that parity was fixed with reference to the jurisdic-
tional access "enjoyed" by these entities in 1948 when section 1348
was enacted, or whether the word "located" in section 1348 must be
interpreted to include an evolving reference to the jurisdictional
access of state corporations as Congress amends it over the years, as
the Seventh Circuit apparently believed. See Firstar Bank, 253 F.3d
at 994 n.5 ("Interpreting 28 U.S.C. § 1348, the current version of
which was promulgated in 1948, by referencing 28 U.S.C.
§ 1332(c)(1), enacted ten years later in 1958, might strike some as
                     WACHOVIA BANK v. SCHMIDT                        21
incongruous. However, the classic judicial task of reconciling many
laws enacted over time, and getting them to ‘make sense’ in combina-
tion, necessarily assumes that the implications of a statute may be
altered by the implications of a later statute." (emphases added)
(internal quotation marks omitted) (quoting United States v. Fausto,
484 U.S. 439, 453 (1988))).

   But even if we thought the statute was ambiguous enough to war-
rant consulting such abstract, judicially intuited purposes, and even if
the abstract purpose urged upon us were sufficiently definite to pro-
vide clear guidance, we would reject Wachovia’s historical argument
for at least three reasons.

   First, the Supreme Court’s characterizations in Petri and Cooper
rested on the actual text of the 1882 Act. The 1882 Act was couched
in terms of jurisdictional parity between national banks and state
banks. See supra. But that text was repealed and replaced in 1887.
The 1887 Act described national banks’ citizenship in the terms "lo-
cated" and "established," while including a clarifying clause about
jurisdictional parity between national banks and individual citizens.
See supra. But, in 1948, this parity language was also repealed and
replaced with section 1348. Section 1348, in contrast to both the 1882
and the 1887 Acts, however, includes no reference to state banks, to
corporations, or to individual citizens whatsoever. Wachovia, thus,
would have us conclude that Congress, by progressively eliminating
parity language from the jurisdictional statute in two subsequent
amendments, was thereby ratifying an abstract parity principle that
was directly expressed only in the 1882 Act, fifty years prior to enact-
ment of the statute we interpret. This strikes us as a patently unrea-
sonable interpretation.

   Second, even if the 1882 and 1887 Acts could be read to establish
a parity principle, and even if we believed that Congress adopted this
parity principle in section 1348, it seems clear that any principle for-
mulated in the 1880s would be inapplicable or, at best, neutral as to
the issue before us, because interstate branch offices did not exist
until 1933. Plainly, the parity guaranteed in the 1887 Act, namely par-
ity between national banks and individual citizens, was neutral on the
issue of branch offices, because individual citizens do not have any-
thing analogous to branch offices. And the Congress that required
22                    WACHOVIA BANK v. SCHMIDT
parity with state banks in 1882 (which parity was repealed in 1887)
was not confronted with the possibility that national banks would be
conducting business in multiple states. The Supreme Court in Bougas
made a similar observation on the 1864 predecessor to the former
venue statute:

     It suffices to stress that Congress did not contemplate
     today’s national banking system, replete with branches,
     when it formulated the 1864 Act; that there are no sure indi-
     cators of 1864 congressional intent with respect to a banking
     system that did not then exist; and that prior to 1927, and
     indeed, prior to 1933, Congress had no occasion whatsoever
     to be concerned with state-court venue other than at the
     place designated in the bank’s charter.

Bougas, 434 U.S. at 43. Even if Wachovia were correct in arguing
that "Congress impliedly consented to the Supreme Court’s ‘settled
meaning’ of the statute [in 1948]," Appellant’s Supp. Br. at 3, it still
could not be correct in arguing that such a "settled meaning" (derived
from Supreme Court cases decided in 1887 and 1892) had anything
to say about the yet-unforeseen issue of branch banking.

   In other words, even if the parity principle(s) ascribed by the
Supreme Court to Congress in the 1882 Act and the 1887 Act were
somehow incorporated into the 1948 statute, any such principle would
only guarantee that national banks are subject to the rules of diversity
jurisdiction, instead of automatically triggering federal question juris-
diction. See, e.g., Petri, 142 U.S. at 648 (noting that the purpose of
the 1882 Act was to eliminate federal "arising under" jurisdiction for
suits involving national banks). The 1882 and 1887 Acts put national
banks on "parity" with state banks and corporations only in this lim-
ited sense, namely that the access of all three to the federal courts
would now be determined by their citizenship in various states —
rather than by the presence of a federal charter. See Horton, ___ F.3d
at ___, 2004 WL 2224867, at *4 (rejecting the argument that "this
approach achieves the parity Congress intended: a state bank orga-
nized in Texas, being a Texas citizen, would not be able to invoke
diversity jurisdiction in a suit against a Texas citizen; hence, a
national bank located or doing business in Texas . . . should also not
be able to invoke diversity jurisdiction against a Texas citizen").
                       WACHOVIA BANK v. SCHMIDT                           23
Despite the dissent’s extensive reliance on Petri and Cooper, nothing
in these cases can be construed to require that the same rules regard-
ing the technical qualifications for state citizenship must apply both
to national banks and to corporations. Indeed, nothing in those cases
could be construed to require such highly specific, permanently syn-
chronized parity (in the face of statutory language to the contrary),
because as the Supreme Court recognized in Bougas, no one envi-
sioned in 1887 that a national bank could ever be a citizen of more
than one state.3 See Bougas, 434 U.S. at 43.

   In fact, Wachovia, the dissent, the Fifth Circuit, and the Seventh
Circuit all rely on the following language from Petri as critical evi-
dence for their sweeping "principle of jurisdictional parity": "No rea-
son is perceived why it should be held that congress [sic] intended [in
the 1887 Act] that national banks should not resort to federal tribunals
as other corporations and individual citizens might." Petri, 142 U.S.
at 650-51. See Appellant’s Supp. Br. at 2 (quoting this language); post
at 31-32 (same); Firstar Bank, 253 F.3d at 986 (same); Horton, 2004
WL 2224867, at *4 & n.32 (same).4 But, read in context, this lan-
guage proves the very point we make here, because the Petri Court
was addressing and rejecting the argument that the 1887 Act had
abolished diversity jurisdiction for national banks altogether. See
Petri, 142 U.S. at 649-50 ("[I]t is contended that the federal courts
cannot exercise the same jurisdiction in respect of national banks, by
reason of diverse citizenship, as they possess in controversies between
  3
     In rejecting a similar line of reasoning, the Fifth Circuit asserted in
conclusory fashion that this argument "would lead to a narrow concept
of ‘parity.’" Horton, ___ F.3d ___, 2004 WL 2224867, at *4. Indeed it
does. The reason to adopt such a "narrow concept of parity" is that it is
the only concept of parity warranted by the historical materials. The Fifth
Circuit adopted a broader concept of parity only by anachronistically
imputing to the Congresses of 1882 and 1887 a definite intention on an
issue that they could not possibly have envisioned.
   4
     This language is critical because it is the only cited language from the
contemporaneous Supreme Court that comments directly on the 1887
Act, which was the immediate predecessor to section 1348 and which
included the word "located," rather than the 1882 Act, which did not
include the word "located" and which was repealed in its entirety in
1887. The Cooper case exclusively addressed the 1882 Act, see 120 U.S.
at 778-82.
24                    WACHOVIA BANK v. SCHMIDT
individual citizens of different states."). Therefore this language from
the Petri Court, and the holding of the Petri case, established only the
general conclusion that federal courts could exercise diversity juris-
diction over national banks, just as they do over corporations and
individual citizens. This is the only "parity principle" in the Petri and
Cooper cases, and it is unwarranted (not to mention anachronistic) to
cite this language to support the considerably more specific conclu-
sion that the identical criteria of state citizenship must apply to
national banks and to corporations.

   Precisely the same analysis applies to the language from the Coo-
per case quoted by Wachovia, the dissent, the Fifth Circuit, and the
Seventh Circuit. The Cooper Court remarked that the 1882 Act "was
evidently intended to put national banks on the same footing as the
banks of the state where they were located for all the purposes of the
jurisdiction of the courts of the United States." Cooper, 120 U.S. at
780; see also Appellant’s Supp. Br. at 2 (quoting this language); post
at 31 (same); Firstar Bank, 253 F.3d at 986 (same); Horton, ___ F.3d
___, 2004 WL 2224867, at *2 (same). But the issue that the Cooper
Court addressed was whether general federal question jurisdiction for
national banks had survived the enactment of the 1882 Act; its state-
ment that the 1882 Act placed national banks "on the same footing"
as state banks meant merely that the federal question jurisdiction pre-
viously enjoyed by national banks, but not by state banks, had indeed
been abolished by the 1882 Act. See Cooper, 120 U.S. at 781 ("[S]o
long as the act of 1882 was in force, nothing in the way of jurisdiction
could be claimed by a national bank because of the source of its
incorporation [i.e. its federal charter]. A national bank was by that
statute placed before the law in this respect the same as a bank not
organized under the laws of the United States." (emphases added)).

  Likewise, precisely the same analysis also applies to the Langdeau
case of 1963, quoted by Wachovia, the Fifth Circuit, the Seventh Cir-
cuit. In Langdeau, the Supreme Court commented as follows:

     [T]he 1882 Act and the 1887 Act were designed to over-
     come the effect of [prior statutes] which allowed national
     banks to sue and be sued in the federal district and circuit
     courts solely because they were national banks, without
                      WACHOVIA BANK v. SCHMIDT                         25
     regard to diversity, amount in controversy or the existence
     of a federal question in the usual sense.

Langdeau, 371 U.S. at 565-66 (emphasis added). But Wachovia, the
Fifth Circuit, and the Seventh Circuit all quote only the very next sen-
tence from Langdeau, which reads as follows:

     Section 4 [of the 1882 and 1887 Acts] apparently sought to
     limit, with exceptions, the access of national banks to, and
     their suability in, the federal courts to the same extent to
     which non-national banks are so limited.

Id. at 566; see Appellant’s Supp. Br. at 3; Firstar Bank, 253 F.3d at
986; Horton, 2004 WL 2224867, at *2 n.21. By quoting this second
sentence out of context, they misleadingly imply that Langdeau sup-
ports their interpretation, when in fact Langdeau, like Petri and Coo-
per, merely confirms that Congress’ intent in the 1882 and 1887 Acts
was to establish "parity" in the limited sense of abolishing automatic
federal question jurisdiction for suits involving national banks.

   Third, and perhaps most tellingly, if Congress desired to "maintain
this parity" between national banks and corporations, Firstar Bank,
253 F.3d at 993, it is very surprising that Congress did not adopt simi-
lar language in section 1348 to the language it adopted soon afterward
in section 1332(c)(1), enacted in 1958. Section 1332(c)(1) provides
for dual citizenship of corporations, in the state of incorporation and
at the principal place of business, without using the words "located"
or "established." See 28 U.S.C. § 1332(c)(1). Section 1348, by con-
trast, makes no such explicit provision for singular or dual citizenship.
Interpreting the diversity jurisdiction statute governing national banks
in light of the diversity jurisdiction statute governing corporations, as
seems reasonable, we would conclude that Congress’ use of entirely
different language in the two reflects that it did not intend to adopt the
same jurisdictional scheme for national banks as for corporations.

   In sum, Wachovia’s attempts to alter the ordinary meaning of "lo-
cated" by invoking a "settled meaning" of the term decided prior to
enactment are unconvincing. "Located" carried no settled background
meaning in statutory usage or case law, and section 1348 did not
26                    WACHOVIA BANK v. SCHMIDT
adopt any preexisting "parity principle" that might illuminate its
meaning here.

                                   C.

   Notwithstanding the evident weakness and transparent flaws in the
Fifth and Seventh Circuit opinions, the dissent stands on these opin-
ions, as well as the Ninth Circuit’s 1943 opinion in American Surety
Co., which interpreted the language of the 1887 Act. See post at 32-
35. If we believed that raw numbers were relevant, we would point
out that the dissent fails to count the Second Circuit’s recent observa-
tion, though not in holding, that favors our interpretation. See World
Trade Center Properties, 345 F.3d at 161 ("Defendant Wells Fargo
is a national bank . . . and by statute is deemed to be a citizen of every
state in which it has offices." (citing 28 U.S.C. § 1348)). But ques-
tions of statutory interpretation are not decided by majority vote of
the courts of appeals, and bare citations to decisions by other courts
cannot substitute for analysis. See McMellon v. United States, ___
F.3d ___ (4th Cir. 2004) (en banc) (Luttig, J., dissenting) ("Judicial
interpretation is not an exercise in poll-taking."). That our sister cir-
cuits may disagree with us in any given case is significant only inso-
far as their reasoning is persuasive. Here, that reasoning is simply
unconvincing.

   Because statutory interpretation must rest on analysis rather than a
tally of judicial dispositions, the dissent’s assertion that "prior to
1992, the ‘unquestioned’ and ‘longstanding interpretation’ was that
‘located’ did not include the branches of a national bank," is without
significance. Post at 33 (alteration omitted) (quoting Horton, 2004
WL 2224867, at *1). But it is worth noting that, thus phrased, this
observation is hardly ingenuous. No court challenged the dissent’s
construction of the term until 1992 only because there was no such
construction available: the first case to address whether "located" in
section 1348 included branch offices was the District of Rhode
Island’s 1992 opinion in Iacono, and that opinion construed the stat-
ute precisely as we do today. See Conn. Nat’l Bank v. Iacono, 785 F.
Supp. 30, 31 (D.R.I. 1992) ("Whether a national banking association
can also be deemed a citizen of the state in which its branch offices
are ‘located’ is an issue that has rarely been discussed."). And the
Iacono decision established the prevailing rule in the district courts
                     WACHOVIA BANK v. SCHMIDT                        27
prior to the Seventh Circuit’s decision in Firstar Bank in 2001. See
Firstar Bank, 253 F.3d at 985. Thus, the dissent’s implication that our
holding today departs from some settled weight of authority dating
back to the enactment of section 1348 simply does not withstand scru-
tiny.

                                  IV.

   The word "located" in 28 U.S.C. § 1348 must be interpreted in
accordance with its ordinary meaning of "physical presence." The
Supreme Court’s interpretation of the same word in a highly similar
context in the Bougas case confirms the correctness of this construc-
tion. And no contrary background meaning is available counseling
against this interpretation. Therefore, we hold that a national banking
association is "located" under section 1348 in any state where it oper-
ates branch offices.

   Because it is unsupported by statutory and historical analysis, the
rival interpretation of the dissent and the Fifth and Seventh Circuits
amounts to little more than judicial assertion of a policy preference
in favor of federal forums for national banking associations. This pol-
icy may be preferable; indeed, Congress may ultimately adopt this
policy by amending the statutory language, as it did to 12 U.S.C. § 94
in the aftermath of the Supreme Court’s decision in Bougas. But our
task is to interpret the language that Congress has actually enacted,
not to anticipate what language it may enact in the future and judi-
cially amend it accordingly. If the statute as written does not effectu-
ate Congress’ preference as to forum for such disputes as this,
Congress may amend the statute. But for the courts to legislate such
an amendment would be both to usurp the role of the legislature and
to abdicate the role assigned to the judiciary. That which the Supreme
Court of the United States observed in a directly analogous context
fourteen years ago is strikingly fitting to our conclusion today:

    [A]ccommodating our diversity jurisdiction to the changing
    realities of commercial organization . . . is not only per-
    formed more legitimately by Congress than by courts, but it
    is performed more intelligently by legislation than by inter-
    pretation of the statutory word ‘citizen.’ . . . We have long
    since decided that, having established special treatment for
28                    WACHOVIA BANK v. SCHMIDT
     corporations, we will leave the rest to Congress; we adhere
     to that decision.

Carden v. Arkoma Assocs., 494 U.S. 185, 197 (1990).

   Because both Wachovia and Schmidt are citizens of South Caro-
lina, the judgment of the district court is vacated. The case is
remanded with instructions to the district court to dismiss for lack of
federal jurisdiction.

                                         VACATED AND REMANDED



KING, Circuit Judge, dissenting:

   I write separately because I disagree with the panel majority’s read-
ing of § 1348 of Title 28. As explained below, I have concluded that
proper application of the term "located" in § 1348 means that diver-
sity jurisdiction exists in this dispute. As a result, I must respectfully
dissent.

   Section 1332(a)(1) of Title 28 provides the district courts with orig-
inal jurisdiction over suits between citizens of different states involv-
ing more than $75,000. As the majority recognizes, Wachovia’s
citizenship, and thus the presence of federal court jurisdiction, turns
on the meaning of "located" in § 1348 (providing that national banks
are "citizens of the States in which they are respectively located"). In
this case, the defendants are citizens of South Carolina; plaintiff
Wachovia is, pursuant to § 1348, located in North Carolina; and fed-
eral court jurisdiction is thus present.

   As explained herein, the majority’s conclusion that the term "lo-
cated" also includes Wachovia’s branch offices in South Carolina is
incorrect for at least two reasons. First, as it is used in § 1348, "lo-
cated" is an ambiguous term, implicating congressional intent. Con-
gress has never sought or intended to relegate disputes involving
national banks to the state courts. It has, on the contrary, consistently
intended to provide national banks with the same access to the federal
                     WACHOVIA BANK v. SCHMIDT                        29
courts as that accorded other banks and corporations. And the
Supreme Court has recognized and enforced congressional intent on
this point. Second, I disagree with the view that the Court’s decision
in Citizens & Southern National Bank v. Bougas, 434 U.S. 35 (1977)
— construing the term "located" as it was used in a separate statute,
12 U.S.C. § 94 — controls our resolution of this issue.

                                   I.

   In construing an enactment of Congress, a court is to utilize two
steps of analysis. See Newport News Shipbldg. & Dry Dock Co. v.
Brown, 376 F.3d 245, 248 (4th Cir. 2004). First, a reviewing court
must assess whether the statutory term being construed is plain or
ambiguous. If the term is unambiguous, the court simply applies the
term’s plain meaning. If the term is ambiguous, however, the review-
ing court must take a second step and seek to determine the construc-
tion intended by Congress. See id. In this dispute, the term "located,"
as found in § 1348, is ambiguous, and Congress intended for that term
to refer to Wachovia’s principal place of business in North Carolina.
My dissenting view on this issue is supported by the history of § 1348
and its statutory predecessors, by Supreme Court precedent, and by
decisions of the courts of appeals that have addressed the meaning of
"located" in the context of federal court jurisdiction.1

                                  A.

   We are obliged first to assess whether the pertinent provision of
§ 1348 "‘has a plain and unambiguous meaning’" in this proceeding.
United States ex rel. Wilson v. Graham County Soil & Water Conser-
vation Dist., 367 F.3d 245, 250 (4th Cir. 2004) (quoting Robinson v.
Shell Oil Co., 519 U.S. 337, 340 (1997)). If "a statute speaks with
clarity to an issue," then its meaning is plain and there is no need for
further judicial inquiry. Estate of Cowart v. Nicklos Drilling Co., 505
U.S. 469, 475 (1992); see also S.C. Dep’t of Health & Envtl. Control
v. Commerce & Indus. Ins. Co., 372 F.3d 245, 255 (4th Cir. 2004).
By contrast, a statutory term must be deemed ambiguous, if, when
  1
   See Horton v. Bank One, N.A., No. 03-50865, 2004 WL 2224867 (5th
Cir. Oct. 5, 2004); Firstar Bank, N.A. v. Faul, 253 F.3d 982 (7th Cir.
2001); Am. Surety Co. v. Bank of Cal., 133 F.2d 160 (9th Cir. 1943).
30                     WACHOVIA BANK v. SCHMIDT
examined in context, it is susceptible to more than one reasonable
interpretation. Wilson, 367 F.3d at 248. If such an ambiguity is appar-
ent, we must then ascertain the "‘interpretation which can most fairly
be said to be imbedded in the statute, in the sense of being most har-
monious with its scheme and with the general purposes that Congress
manifested.’" Comm’r v. Engle, 464 U.S. 206, 217 (1984) (quoting
NLRB v. Lion Oil Co., 352 U.S. 282, 297 (1957) (Frankfurter, J., con-
curring in part and dissenting in part)).

    Put most simply, I part company with the panel majority on its
view that "located" is an unambiguous statutory term. Under the
accepted definitions of "locate," the term refers to a particular or spe-
cific position, rather than to a general physical presence. See, e.g.,
Black’s Law Dictionary 958 (8th ed. 2004) (defining "location" as
"[t]he specific place or position of a person or thing"); Webster’s
Third New International Dictionary 1327 (reprint 1993) (1981)
(defining "locate" as "to set or establish in a particular spot or position").2
In this proceeding, "located" could refer either to Wachovia’s princi-
pal place of business (North Carolina), to the place named in its cer-
tificate of organization (North Carolina), or to any state in which
Wachovia has established branch offices (such as South Carolina). As
the majority observes, the Bougas Court recognized such an ambigu-
ity in how the term "located" was used in § 94 of Title 12, a separate
statute addressing state court venue for proceedings involving
national banks.3 Significantly, the Court there observed that "[t]here
  2
     Previous versions of these sources, and other sources as well, affirm
the proposition that "locate" refers to a particular or specific position. See
Black’s Law Dictionary 1089 (4th ed. 1968) (defining "location" as
"[s]ite or place"); 8 The Oxford English Dictionary 1081 (reprint 2004)
(2d ed. 1989) (defining "locate" as "[t]o fix or establish in a place"). Only
one definition emphasizes "located" as being related to physical pres-
ence. See Black’s Law Dictionary 940 (6th ed. 1990) (defining "located"
as "[h]aving physical presence or existence in a place").
   3
     The Court’s Bougas decision only addressed the meaning of 12
U.S.C. § 94, which then provided that actions against national banks may
be brought in any district court "within the district in which such associa-
tion may be established, or in any State, county, or municipal court in the
county or city in which said [national bank] is located having jurisdiction
in similar cases." Bougas, 434 U.S. at 35-36 (quoting 12 U.S.C. § 94).
                      WACHOVIA BANK v. SCHMIDT                        31
is no enduring rigidity about the word ‘located,’" Bougas, 434 U.S.
at 44, and it pronounced the term to be ambiguous. As a result, the
Court proceeded to the second step of statutory construction and
assessed the concerns Congress had sought to address in its adoption
of § 94. Bougas, 434 U.S. at 44. We must do likewise.

                                   B.

   The relevant history of our national banks reveals that Congress
intended for such banks to enjoy the same access to federal courts as
that accorded other banks and corporations. When Congress first
authorized the creation of national banks in 1863, it provided that
suits by and against them could be initiated in the federal courts. See
Act of Feb. 25, 1863, ch. 58, 12 Stat. 665, 681. In 1882, Congress
amended its 1863 enactment to eliminate automatic federal question
jurisdiction over all disputes involving national banks. See Leather
Mfrs.’ Bank v. Cooper, 120 U.S. 778, 780-81 (1887). Nonetheless, the
amendment provided plainly that jurisdiction over lawsuits involving
national banks "shall be the same as, and not other than, the jurisdic-
tion for suits by or against banks not organized under any law of the
United States . . . ." Act of July 12, 1882, ch. 290, 22 Stat. 162, 163.
The Court promptly construed this amendment to place "national
banks on the same footing as the banks of the state where they were
located for all the purposes of the jurisdiction of the courts of the
United States." Leather Mfrs.’ Bank, 120 U.S. at 780; see also Petri
v. Commercial Nat’l Bank of Chi., 142 U.S. 644, 649 (1892) (observ-
ing that 1882 amendment "placed [national banks] in the same cate-
gory with banks not organized under the laws of the United States").

   In 1887, Congress revised the jurisdictional statute to include the
language that we must assess today. See Act of Mar. 3, 1887, ch. 373,
24 Stat. 552, 554 (providing that "all national banking associations
. . . shall . . . be deemed citizens of the States in which they are
respectively located"). The 1887 enactment also provided that, "in
such cases the circuit and district courts shall not have jurisdiction
other than such as they would have in cases between individual citi-
zens of the same State." Id. at 554-55. In assessing this statutory revi-
sion, the Court again recognized and applied the clear intent of
Congress that national banks be accorded equal access to the federal
courts. See Petri, 142 U.S. at 650-51 ("No reason is perceived why
32                     WACHOVIA BANK v. SCHMIDT
it should be held that congress intended that national banks should not
resort to federal tribunals as other corporations and individual citizens
might."); Fin. Software Sys., Inc. v. First Union Nat’l Bank, 84 F.
Supp. 2d 594, 600 (E.D. Pa. 1999) (recognizing that the 1887 act
changed the structure of the 1882, but it "did not change the pur-
pose"). In 1948, when the national bank jurisdictional statute was
codified as the present § 1348, Congress left fully intact its provision
that national banks are "citizens of the States in which they are
respectively located." See 28 U.S.C. § 1348.

   As this historical review reflects, the Court has viewed § 1348 as
according national banks the same access to the federal courts as that
enjoyed by state banks and corporations. Significantly, Congress has
never altered the pertinent statutory language, although it has repeat-
edly revised other aspects of the jurisdictional statute.4 In my view,
Congress has thereby, in each of these enactments, manifested its
intent to sanction applicable judicial and administrative interpreta-
tions of the statute. See Bragdon v. Abbott, 524 U.S. 624, 645 (1998)
("When administrative and judicial interpretations have settled the
meaning of an existing statutory provision, repetition of the same lan-
guage in a new statute indicates . . . the intent to incorporate its
administrative and judicial interpretations as well.").

                                    C.

   Three of our sister courts of appeals have faced the very issue
posed to us today, and I agree with their decisions construing the term
"located" in § 1348 to provide national banks the same access to the
federal courts as that accorded other banks and corporations.5 Most
  4
    For example, in adopting the Judicial Code of 1911, Congress altered
the structure of the jurisdictional provision of the 1887 act, while retain-
ing in hæc verba its language regarding citizenship. Horton, 2004 WL
2224867, at *3. This structural revision was obviously designed "to make
the purpose of the reenacted statute clearer . . . ." Herrmann v. Edwards,
238 U.S. 107, 117 (1915).
  5
    The Second Circuit has recently indicated that, pursuant to § 1348, a
national bank should be deemed "a citizen of every state in which it has
offices." World Trade Ctr. Props., L.L.C. v. Hartford Fire Ins. Co., 345
F.3d 154, 161 (2d Cir. 2003). Needless to say, I am unpersuaded by this
                       WACHOVIA BANK v. SCHMIDT                           33
recently, the Fifth Circuit, in its decision in Horton v. Bank One, N.A.,
agreed with this very proposition. No. 03-50865, 2004 WL 2224867,
at *7 (5th Cir. Oct. 5, 2004) (holding that the definition of "located,"
as used in § 1348, is limited to a "national bank’s principal place of
business and the state listed in its organization certificate and its arti-
cles of association"). In so ruling, the court recognized that "[b]ecause
section 1348 does not have any language modifying or rejecting the
interpretive understanding that came with its predecessors, this court
should presume that Congress intended to retain and incorporate the
existing interpretive backdrop." Id. at *3. Similarly, the Seventh Cir-
cuit, in its Firstar Bank, N.A. v. Faul decision of 2001, adhered to the
same principle, relying on the established presumption that "Congress
will use clear language if it intends to alter an established understand-
ing about what a law means; if Congress fails to do so, courts pre-
sume that the new statute has the same effect as the older version."
253 F.3d 982, 988 (7th Cir. 2001); see also Am. Surety Co. v. Bank
of Cal., 133 F.2d 160, 162 (9th Cir. 1943) (explaining that, if Con-
gress had intended to provide that national bank should be deemed
citizen of states where branch offices are operated, "it would be a
noteworthy departure from the general rule, and more likely than not
Congress would have plainly state[d] such intent").6 In fact, as the
Horton court recognized, "[p]rior to 1992, the ‘unquestioned’ and
‘longstanding interpretation’ was that ‘located’ did not include the
branches of a national bank." 2004 WL 2224867, at *1 (emphasis in
original) (quoting Baker v. First Am. Nat’l Bank, 111 F. Supp. 2d 799,
800 (W.D. La. 2000)).7 The Comptroller of the Currency has also

dicta. As I read it, the decision upon which that panel relied — United
Republic Ins. Co. in Receivership v. Chase Manhattan Bank, 315 F.3d
168, 169 (2d Cir. 2003) (per curiam) — did not hold that "located"
includes a national bank’s branch offices; it simply remanded for an
assessment of citizenship. Indeed, the only court in the Second Circuit
to directly address the issue viewed the language of World Trade Center
Properties as "dicta" and as not controlling. See RDC Funding Corp. v.
Wachovia Bank, N.A., No. 3:03CV1360, 2004 WL 717111, at *2 n.6 (D.
Conn. March 31, 2004). That court agreed with my take on this question.
See id. at *6.
   6
     In American Surety Co., the court was called upon to construe the
term "located" as found in 28 U.S.C. § 41, the predecessor of § 1348.
   7
     The district courts to have confronted this issue since the Seventh Cir-
cuit’s decision in Faul have all agreed with that court’s holding, includ-
34                      WACHOVIA BANK v. SCHMIDT
endorsed this view. See O.C.C. Interpretive Letter No. 952, 2003 WL
23221430, at *4 (O.C.C. June 2003) ("National banks are to be
treated for diversity jurisdiction purposes in a manner similar to state
banks."). As the Faul court has aptly explained, for sixty years lead-
ing up to the 1948 codification of § 1348, the term "located" was con-
strued to mean that national banks would enjoy parity with state
banks and corporations, and we must presume that Congress intended
for that construction to continue. See 253 F.3d at 988.8 And as the
court appropriately observed, nothing "in the statute rebuts this pre-
sumption." Id. at 988-89 (contrasting 1882 enactment, which explic-
itly declared that national banks no longer enjoyed federal jurisdiction
based on their federal status).9 Adhering to this reasoning, Judge Hig-
ginbotham, in writing for the Horton court, similarly concluded that
"we should read section 1348 as retaining its objective of jurisdic-

ing a court in this circuit. Compare MBIA Ins. Corp. v. Royal Indem. Co.,
294 F. Supp. 2d 606 (D. Del. 2003), Pitts v. First Union Nat’l Bank, 217
F. Supp. 2d 629 (D. Md. 2002), Bank One, N.A. v. Euro-Alamo Invs.,
Inc., 211 F. Supp. 2d 808 (N.D. Tex. 2002), Baker v. First Am. Nat’l
Bank, 111 F. Supp. 2d 799 (W.D. La. 2000), and Fin. Software Sys., Inc.
v. First Union Nat’l Bank, 84 F. Supp. 2d 594 (E.D. Pa. 1999) (holding
that national bank is citizen of state of its principal place of business and
not citizen of any other state where it has branch), with Ferraiolo
Constr., Inc. v. Keybank, N.A., 978 F. Supp. 23 (D. Me. 1997), Norwest
Bank Minn., N.A. v. Patton, 924 F. Supp. 114 (D. Colo. 1996), Bank of
N.Y. v. Bank of Am., 861 F. Supp. 225 (S.D.N.Y. 1994), and Conn. Nat’l
Bank v. Iacono, 785 F. Supp. 30 (D.R.I. 1992) (agreeing that national
bank has citizenship in every state where it has branch).
   8
     Because a corporation is a citizen of both the state in which it is incor-
porated and the state in which it maintains its principal place of business,
a national bank, to be treated similarly, should be a citizen of the state
of its principal place of business and the state named in its organizational
certificate. Horton, 2004 WL 2224867, at *7; Faul, 253 F.3d at 994.
   9
     The only district court in this circuit to have faced the question of how
the term "located" in § 1348 should be construed followed the Faul
court’s "reasoning and analysis." See Pitts v. First Union Nat’l Bank, 217
F. Supp. 2d 629, 631 (D. Md. 2002). In so doing, Judge Nickerson recog-
nized that "‘located’ should be construed to maintain jurisdictional equal-
ity between national banks and state banks or other corporations." Id.
(quoting Faul, 253 F.3d at 993-94) (internal quotation marks ommitted.
                      WACHOVIA BANK v. SCHMIDT                        35
tional parity for national banks vis-à-vis state banks and corpora-
tions." 2004 WL 2224867, at *3.

                                   II.

   Notwithstanding the foregoing, the panel majority has concluded
that the Court’s decision in Citizens & Southern National Bank v.
Bougas, 434 U.S. 35 (1977), is controlling here. With respect, three
compelling reasons serve to undercut the majority’s reliance on Bou-
gas. First, the Bougas Court confined its ruling to the state court
venue provision of 12 U.S.C. § 94, declaring that it was not deciding
an issue of venue — much less jurisdiction — in the federal courts.
Second, the in pari materia canon of statutory construction does not
dictate how we should construe "located" because § 94 does not
address the same subject as § 1348. Third, the canon of construction
that different words within the same statute should, if possible, be
assigned different meanings, does not preclude "located" from mean-
ing Wachovia’s principal place of business.

                                   A.

   First of all, in rendering its decision in Bougas, the Court was
assessing the congressional use of the term "located" in another stat-
ute, and its reasoning does not bind us. The Bougas appeal involved
an issue of state court venue only, and the Court, in explaining its
holding, carefully recognized that venue doctrines are primarily con-
cerned with the convenience of the parties. In so doing, the Court con-
cluded that, in the modern age, authorizing venue as present in a place
where a national bank operates a branch office would not be unduly
burdensome. Bougas, 434 U.S. at 44 & n.10. Although the Court rec-
ognized that § 1348 also contains the term "located," id. at 36 n.1, this
singular reference was, as the Horton court aptly observed, merely
pointed out by the Bougas Court "in a footnote, with no further com-
ment . . . ." Horton, 2004 WL 2224867, at *5. Moreover, the Bougas
Court’s holding was confined to § 94 only, and the Court explicitly
declared that it was not addressing any issue of venue in the federal
courts. 434 U.S. at 39 (referencing 12 U.S.C. § 94). In these circum-
stances, the Court did not implicitly reverse its long-standing prece-
dent concerning federal court jurisdiction involving national banks.
36                   WACHOVIA BANK v. SCHMIDT
                                  B.

   Second, the in pari materia canon of statutory construction does
not compel us to construe "located," as found in § 1348, in the same
manner as the Court construed § 94 in Bougas. Of course, statutes in
pari materia — or pertaining to the same subject matter — should be
construed "as if they were one law." Erlenbaugh v. United States, 409
U.S. 239, 243 (1972) (internal citation and quotation marks ommit-
ted). This canon is only applicable, however, when the statutes
address the same subject. See Faul, 253 F.3d at 990; 2B Norman J.
Singer, Sutherland Statutory Construction § 51.03, at 138 (6th ed.
2004) (stating that "where the same subject is treated in several acts
having different objects the statutes are not in pari materia"). While
the doctrines of both venue and jurisdiction concern whether a
national bank may initiate suit or be sued in federal court, there are
significant meaningful distinctions between them. See Neirbo Co. v.
Bethlehem Shipbldg. Corp., 308 U.S. 165, 168 (1939) ("This basic
difference between the court’s power and the litigant’s convenience
is historic in the federal courts.").10 Put simply, venue provisions
address the convenience of the parties, and they are designed to mini-
mize the cost of obtaining a court’s judgment. Id. at 990-91. Hence,
the Bougas decision was premised on its conclusion that, with respect
to state court proceedings, authorizing venue to lie in any county
where a national bank operates a branch office, as opposed to the
county of bank’s incorporation, would not unduly inconvenience the
party litigants. See Bougas, 434 U.S. at 44 (observing that "[w]hat
Congress was concerned with [in § 94] was the untoward interruption
of a national bank’s business that might result from compelled pro-
duction of bank records for distant litigation") (emphasis added); see
also Faul, 253 F.3d at 989-90.

   Diversity jurisdiction, on the other hand, does not implicate any
issue of convenience to the parties. Its principal purpose is to mini-
mize potential bias against out-of-state parties. Guar. Trust Co. v.
York, 326 U.S. 99, 111 (1945) ("Diversity jurisdiction is founded on
  10
    As the Horton and Faul courts have emphasized, § 94 was enacted
in 1864 as part of the National Banking Act, while § 1348 was adopted
in 1948 as part of the Judiciary and Judicial Procedure Act. See Horton,
2004 WL 2224867, at *5; Faul, 253 F.3d at 990.
                      WACHOVIA BANK v. SCHMIDT                        37
assurance to nonresident litigants of courts free from susceptibility to
potential local bias."); Ziady v. Curley, 396 F.2d 873, 875 (4th Cir.
1968) (recognizing that "one of the principal purposes of diversity
jurisdiction was to give a citizen of one state access to an unbiased
court to protect him from parochialism if he was forced into litigation
in another state in which he was a stranger and of which his opponent
was a citizen"). As Chief Judge Flaum explained in Faul, "while
venue provisions minimize the cost of obtaining a court’s judgment
without regard to what that judgment might be, diversity jurisdiction
seeks to ensure a correct decision, in the sense of being rendered on
the merits of the parties’ case rather than because of prejudice against
a foreigner." 253 F.3d at 991. The Faul court thus properly concluded
that "the affirmative reasons offered for the [Bougas] court’s holding
have no applicability to questions of jurisdiction[,]" because "reduc-
tions in the cost of litigating do not justify separating national banks
from all other corporations so as to deny them federal diversity juris-
diction . . . ." Id. at 989-90.

   Indeed, the rationale underlying the concept of diversity jurisdic-
tion led Congress to limit the states where a corporation may be
deemed to possess citizenship, providing that a corporation is "a citi-
zen of any State by which it has been incorporated and of the State
where it has its principal place of business . . . ." 28 U.S.C.
§ 1332(c)(1). And, as the Court has long recognized, national banks
and corporations should be treated on the same basis for jurisdictional
purposes. See Mercantile Nat’l Bank at Dallas v. Langdeau, 371 U.S.
555, 566 (1963); Petri, 142 U.S. at 650-51; Leather Mfrs.’ Bank, 120
U.S. at 780.

                                   C.

   Finally, though different terms used in the same statute should be
assigned different meanings whenever possible, this principle of con-
struction does not dictate our resolution of this jurisdictional dispute.
Section 1348 utilizes two terms — "established" and "located" — to
refer to the presence of a bank. As a result, the majority reads the term
"established" to refer to a bank’s charter location, and it reads "lo-
cated" to refer to a bank’s physical presence in general, concluding
that "if Congress wishes to specify principal place of business and
thereby exclude branch locations, it can easily do so." Ante at 11
38                    WACHOVIA BANK v. SCHMIDT
(emphasis in original). In the 1880s, when these terms first appeared
in the national bank jurisdictional statute, such banks were not autho-
rized to engage in branch banking. Consequently, as the Horton court
recognized, the terms "‘established’ and ‘located’ would have been
functionally equivalent for jurisdictional purposes" because a national
bank was both "established" and "located" in the place specified in its
certificate of organization. 2004 WL 2224867, at *6. After branch
banking was legalized in 1927 and expanded in 1933, Congress
amended the jurisdictional statute several times, leaving the location
language intact. Although different ways of being "located" were pos-
sible when Congress codified the statute in 1948, I see no basis for
concluding that Congress intended for § 1348 to reflect some new reali-
ty,11 nor has any other court supported such an approach.12

   In my view, it is more compelling to conclude that Congress, in
1948, intended to ratify the Supreme Court’s earlier rulings, and thus
to construe "located" to include only a national bank’s principal place
of business. See Bragdon, 524 U.S. at 645. Indeed, as the Faul court
observed, "the canon that different words in the same statute should
be given different meanings can be complied with by considering
‘established’ as referring only to the place specified in the bank’s
charter, while giving ‘located’ a meaning that includes a bank’s prin-
cipal place of business." 253 F.3d at 992.

                                   III.

   Pursuant to the foregoing, diversity jurisdiction is present here, and
our creation of a circuit split on this issue is unwarranted. Because the
majority has unjustifiably circumscribed federal court jurisdiction of
disputes involving national banks, I respectfully dissent.
  11
      For support for its position, the majority asserts that in 1948 Con-
gress was aware that branch banking was possible, "having effected the
change itself." Ante at 11. However, there is no indication that Congress
intended the advent of branch banking to change the definition of "lo-
cated" and to deviate from its settled precedent of according national
banks access to the federal court.
   12
      The district courts that have construed the term "located" in § 1348
to include branch offices, see supra note 6, relied principally on the Bou-
gas construction of 12 U.S.C. § 94.